CLIFF HOOFMAN, Justice, dissenting. I respectfully dissent. After reviewing the totality of the evidence, I am left with a definite and firm conviction that the circuit court erred in denying Golden’s petition for postconviction relief. Specifically, I take issue with the analysis of the second prong of the Strickland test. I would conclude that had trial counsel properly authenticated documents corroborating Jeffrey Golden’s alibi for the Subway robbery, there is a reasonable probability that the jury would have had reasonable doubt concerning his guilt. Golden was tried and convicted of two robberies that occurred in Faulkner County — one at a Subway restaurant and one at Playworld Family Fun Center. Pursuant to Arkansas Rule of Evidence 404(b), the State introduced evidence of a similar robbery at a Dollar General store in Pulaski County through the testimony of a store employee. The majority concludes that the jury apparently disregarded the testimony of two defense |nwitnesses — Ms. Petrus and Ms. Myers — who independently corroborated that Golden was at the Sherwood Auto Plaza purchasing a vehicle at the time of the Pulaski County robbery. Therefore, the majority reasons that it cannot be said that the jury would have acquitted Golden of the Faulkner County robberies had it heard the testimony of Mr. O’Brien, the Rave manager, and Ms. Shisler, the Arvest vice-president, corroborating Golden’s testimony that he was at a movie during the Subway robbery. In my opinion, it is not apparent that the jury disregarded the testimony of Ms. Pe-trus and Ms. Myers. Rather, it is just as likely that the jury believed them and concluded that Golden did not commit the Pulaski County robbery. Regardless, the jury was left to weigh the eyewitness testimony of Jeremy DeVooght, the Subway employee, and Kristen Luyet, the Play-world employee, who both identified Golden from a photographic lineup, against the self-serving testimony of Golden and his two children that they were at a movie at the time of the Subway robbery. The only fact obvious to me is that the jury gave credence to the identifications made by DeVooght and Luyet. Had the jury had the benefit of the testimony of Mr. O’Brien and Ms. Shisler, I think it likely the jury would have had reasonable doubt as to those identifications. Both DeVooght and Luyet testified that the perpetrator wore large sunglasses and a hat during the robberies. In fact, the record reveals that during the presentation of the photographic lineup to De-Vooght, the police officer covered the suspects’ faces from the nose up to simulate the fact that the top half of the perpetrator’s face was covered at the time of the crime. In support of his mistaken-identity defense, Golden testified that at the time of the 112Subway robbery, he was watching a movie with his two children at Rave Motion Pictures in Little Rock. Both of his children corroborated this. However, a jury need not believe the defendant’s self-serving testimony. See Brown v. State, 374 Ark. 341, 288 S.W.3d 226 (2008). Thus, it is critically important that Mr. O’Brien and Ms. Shisler independently verified Golden’s alibi testimony. The Rave receipts and the Arvest bank records establish that Golden’s debit card was used at the movie theater to buy tickets and refreshments on the date and time in question. This is demonstrative evidence supporting Golden’s testimony; it is not merely cumulative evidence, as the State suggests in its brief on appeal. The majority notes that even had the jury heard the testimony of the Rave manager and the Arvest vice-president, that evidence did not prove that Golden was the one using his debit card. However, we are required to review the totality of the evidence in assessing whether Golden is entitled to a new trial. This is not a case where the State’s evidence was overwhelming. Here, the State’s only evidence of Golden’s guilt was the eyewitness testimony of two individuals who admitted that they could not see half of the perpetrator’s face. In my view, had the jury heard the testimony of Mr. O’Brien and Ms. Shisler, corroborating Golden’s alibi for the Subway robbery, there is a reasonable probability that the decision would have been different. I would reverse the circuit court’s denial of Golden’s petition for post-conviction relief. HANNAH, C.J., and HART, J., join in this dissent.